Order filed July 21, 2017




                                         In The

                            Fourteenth Court of Appeals
                               NO. 14-16-00207-CV
                 TONY'S BARBEQUE AND STEAKHOUSE, INC., Appellant

                                                V.

                      THREE POINT INVESTMENTS, LTD, Appellee


                            On Appeal from the 61st District Court
                                    Harris County, Texas
                              Trial Court Cause No. 2013-55732

                                           ORDER

       The clerk’s record was filed May 17, 2016. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain (1) Plaintiff’s Motion to Strike Tony’s Late Filed Pleadings and Response to Tony’s
Motion for Continuance, filed January 20, 2016, with exhibits.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before July 31, 2017, containing (1) Plaintiff’s Motion to Strike Tony’s Late Filed Pleadings
and Response to Tony’s Motion for Continuance, filed January 20, 2016, with exhibits?.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                            PER CURIAM